internal_revenue_service number release date index number --------------------------------- ---------------------- ------------------------------- in re --------------------------- -------------------------- ---------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-147586-03 date november legend trust son s trust daughter s trust y trust settlor husband state daughter son attorney attorney b c d date date date date date date w y dollar_figureu dollar_figurex --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ---------------------------------------------- --------------------------------------------------------------------------------------- -------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------- --------------------------- ------------------------------ ------------- ------------------- ------------------------- ------------------------------------ ---------------------- ------------ -------------------- ----------------- --------------------------- ---------------------- ------------------- ----------------- ---------------------- ------------------------ ---------- ---------- ------------- ------------- ------------- ----------------------------------------------------------- dollar_figurez state statute dear ---------------------- this is in response to your authorized representative s date submission requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to allocate settlor s gst_exemption to trust and a determination that a previous allocation to trust is deemed void or ineffective according to the facts submitted on date settlor established trust an irrevocable_trust for the benefit of settlor s descendants article iii a of trust provides that the trustee of trust is to divide trust into two equal shares one equal share for the benefit of daughter and her issue daughter s trust and one equal share for the benefit of son and his issue son s trust if either daughter or son is not then living and has no then living issue the entire balance of the trust is to be held by the trustee for the surviving child of settlor and her issue under article iii a a any share set_aside for the benefit of either daughter or son is to be held for the benefit of any one or more of the class of persons consisting of the child of settlor for whom the separate share is established and the issue of such child the trustee will pay to such child and their issue in equal or unequal amounts including all to any one thereof and none to all thereof such amounts of net_income and accumulated income as the trustee may deem advisable for the care support education maintenance or general welfare of any or all of such persons any net_income not so paid or applied is to be added to principal at the end of each trust year article iii a b provides that the trustee has the power at any time in the trustee s absolute discretion to pay so much or all of the principal of either trust to either the child of settlor for whom the separate share is being held or any issue of such child for the care support education maintenance or general welfare of the child or issue under article iii a c upon the death of either daughter or son that child s trust is to be held in further trust for any living issue as provided in article iii a if no such descendant is then living the trust corpus is to be added to the trust for settlor s other child or his or her descendants article iii a a provides that any share set_aside for the issue of any child of settlor is to be held in further trust for the benefit of any one or more of the class consisting of the then living issue of said child the trustee will pay to such one or more of such child s descendants in equal or unequal amounts so much of the net_income and accumulated income as the trustee may deem advisable for the care support education maintenance or general welfare of any or all of such persons any net_income not so paid or applied is to be added to principal at the end of each trust year under article iii a c the trustee has the power at any time in the trustee s absolute discretion to pay so much or all of the principal of either trust to any income_beneficiary of the trust for the care support education maintenance or general welfare of such beneficiary article iii a b provides that twenty-one years after the death of the survivor of settlor daughter son and each descendant of daughter or son who is alive at settlor s death the trustee is to pay any principal of the further trust held for the descendants of daughter to daughter s then living descendants by right of representation and to pay any principal of the further trust held for son s then living descendants by right of representation if either daughter or son does not have then living descendants such trust will be paid to the descendants of the remaining child of settlor by right of representation article iii a d provides that the trustee may at any time in their discretion terminate any trust and transfer pay over deliver all of the then principal and income of such trust to the person or persons then entitled to the income from such trust free of trust if in their sole judgment it is in the best interest of all concerned or if the principal of any such trust is so small that it would be impractical or inadvisable to continue to hold it in trust article vi c provides that in no event may any income_beneficiary serving as trustee have the right to invade the principal from any trust for his or her own benefit such right of invasion shall only be exercised by the co-trustees other than the income_beneficiary in addition article iv l provides that the trustee is not authorized to make any distribution to any beneficiary which would satisfy an existing parental obligation of support in addition under state statute if a_trust beneficiary is also a trustee and the trust authorizes the beneficiary as trustee to make discretionary distributions of income or corpus to himself or herself then the beneficiary can exercise that power for his or her own benefit only to provide for health education maintenance within the meaning of and of the internal_revenue_code by instrument dated date husband transferred to his wife settlor one-half of husband s vested_remainder interest in y trust created by husband s father under an agreement dated date for the lifetime benefit of husband s sister also on date settlor assigned the interest in y trust she received from husband to trust on the same day husband assigned the balance of his remainder_interest in y trust to a separate irrevocable_trust with respect to which settlor was a discretionary beneficiary on date attorney prepared and filed a federal gift_tax_return form_709 on behalf of settlor to report her gift of the remainder_interest in y trust attorney used a version of form_709 that did not contain a schedule by which a transferor could allocate gst_exemption attorney did not attach a notice of allocation of exemption to the form_709 to allocate any of settlor s gst_exemption to trust subsequently settlor s federal gift_tax_return was audited by the internal_revenue_service irs the audit resulted in adjustments to the valuation of settlor s date transfer to trust increasing the amount of settlor s gift to trust from dollar_figurez to dollar_figureu thereafter settlor filed a claim_for_refund with the irs that reduced the value_of_the_gift to dollar_figurex on date settlor sought the advice of attorney upon attorney 2's advice on date settlor filed a form_709 for the sole purpose of allocating her gst_exemption to son s trust and daughter s trust on the return settlor allocated gst_exemption to each share established for the benefit of daughter and son the allocation was intended to be effective as of date it is contended that the allocation resulted in an inclusion_ratio of w for son s trust and of y for daughter s trust the current trustees of son s trust are b and c the current trustees of daughter s trust are c and d it is represented that since its creation no distributions have been made from either son s trust or daughter s trust settlor has requested the following rulings a ruling pursuant to g and granting settlor an extension of time until sixty days after the date the private_letter_ruling is issued to make an allocation of settlor s gst_exemption to settlor s date transfer to trust to be effective as of date a ruling that if the relief in ruling is granted and an allocation is made pursuant to that relief then pursuant to ' b the allocation of settlor s gst_exemption made on settlor s form_709 that was filed on date is deemed to be void or ineffective after taking into account the allocation made pursuant to ruling sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a askip person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term aapplicable rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of gst_exemption under ' allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust as applicable on date ' b provided that except as provided in ' f if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b deemed_allocation to lifetime direct skips b a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under ' c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly settlor is granted an extension of time until days after the date of this letter to make allocations of settlor s gst_exemption with respect to settlor s date transfer to son s trust and daughter s trust the allocations once made will be effective as of date accordingly the inclusion_ratio with respect to son s trust and daughter s trust will be determined based on the value as of date of settlor s transfer to the trusts as finally determined for gift_tax purposes the allocations should be made on a supplemental form_709 the supplemental form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose because the allocations will be effective as of the date of the transfer the allocations will be deemed to precede in time the allocations made by settlor on the gift_tax_return filed on date it is represented that the total allocation of dollar_figurex with respect to both trusts effective as of date will be sufficient in amount to cause son s trust and daughter s trust to have an inclusion_ratio of zero as of date accordingly under ' b i the allocations of gst_exemption made on date with respect to the date transfer will become void upon the filing of the supplemental gift_tax_return authorized by this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc -------------------------------------------------- ------------------------------- ---------------------------------------- cc
